Citation Nr: 9900543	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  92-17 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to the service-connected 
rheumatic heart disease.

2.  Entitlement to an increased rating for the service-
connected rheumatic heart disease, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty form September 1943 to 
August 1944.  

This matter initially came to the Board of Veterans Appeals 
(Board) on appeal from rating decisions of the RO.  

In November 1993, the Board remanded the case for additional 
development.



REMAND

The veteran alleges that his rheumatic heart disease, which 
resulted in a heart valve replacement, is more disabling than 
30 percent.  

The veterans rheumatic heart disease has been evaluated 
under 38 C.F.R. § 4.104, Diagnostic Codes 7000 and 7016.  
However, during the course of this appeal, the criteria for 
evaluating cardiovascular disorders were changed, effective 
on January 12, 1998.  Although the RO addressed the new 
criteria in a July 1998 Supplemental Statement of the Case, 
that decision was based on an April 1997 VA examination.  The 
April 1997 VA examination was clearly inadequate for the 
purpose of considering the new rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  Following a review of the entire 
claims folder, it is the opinion of the Board that the 
clinical findings currently of record are inadequate to rate 
the veterans service-connected disease under both the old 
and new rating criteria.

The Board notes that there is conflicting evidence on a 
critical issue in this case.  The veterans private 
cardiologist, Roger N. Kahn, M.D., stated in a March 1998 
letter, that the veterans complaints of fatigue, weakness 
and shortness of breath were related to his heart disease.  
Similarly, in a February 1998 letter, a VA staff physician, 
Paul J. Christensen, M.D., stated that he did not believe 
that the veterans dyspnea on exertion was predominately due 
to his nonservice-connected chronic pulmonary disease.  This 
was also supported by a December 1996 VA cardiologists 
letter and a March 1998 VA pulmonary specialists report.  On 
the other hand, May 1994 and April 1997 VA examiners, as well 
as a November 1995 VA cardiologist, opined that the veterans 
dyspnea is due to nonservice-connected pulmonary disease.  
The RO should arrange for an examination by a panel of two 
cardiologists to resolve this controversy.  

The Board notes that the veteran has been receiving 
disability benefits from the Social Security Administration 
(SSA) since 1986.  Although the decision awarding such 
benefits is of record, the medical evidence on which the 
rating was based is not.  

An April 1997 letter from a VA vocational rehabilitation 
specialist of the psychology service indicated that the 
veteran was not employable.  It was noted that his heart 
valve replacement surgery made any type of mild to moderate 
physical exertion inadvisable.  

Further, it was indicated that the veteran should not return 
to the psychological stress of his former occupation of car 
salesman due to his anxiety and increasing irritability 
following his heart surgery.  A Vocational Rehabilitation and 
Education (VRE) folder has not been associated with the 
claims folder.  The information contained in the VRE folder 
should be considered in the adjudication of the veterans 
claim.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment received 
from all VA and non-VA health care 
providers for a psychiatric disorder and 
his service-connected heart disease since 
April 1997.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should take appropriates steps 
in order to obtain the veterans VRE 
folder and associate it with the claims 
folder.  

3.  The RO also should take appropriate 
steps in order to obtain copies of the 
medical evidence on which the decision to 
award SSA disability benefits was based. 

4.  Then, the RO should arrange for a 
special VA cardiology examination by a 
board of two cardiologists to determine 
the current extent of the veterans 
service-connected heart disability.  The 
veteran should be accorded a 
comprehensive VA cardiovascular 
examination to determine the current 
severity of his service-connected 
rheumatic heart disease with valve 
replacement, and to obtain information 
which will provide for its evaluation 
under the new rating criteria for 
cardiovascular disorders.  All indicated 
testing in this regard should be 
accomplished and all findings should be 
reported in detail.  The examining 
physicians should be provided with a copy 
of the new rating criteria for rheumatic 
heart disease and heart valve 
replacement, effective on January 12, 
1998.  The complete claims folder, 
including a copy of this remand order, 
should be reviewed by the examiners.  
Following examination of the veteran and 
review of the claims folder, the 
physicians should comment as to the 
following:  (a) whether it is at least as 
likely as not that the veterans fatigue, 
weakness and shortness of breath are a 
result of his service-connected heart 
disease; (b) whether there is evidence of 
a definitely enlarged heart, diastolic 
murmur and arrhythmias; (c) whether the 
veteran is currently having angina, and, 
if so, the severity thereof; (d) whether 
his heart disease is such that more than 
light manual labor is precluded; and (e) 
whether his heart disease is such that 
more than sedentary employment is 
precluded.  The examiners also must 
indicate the level of metabolic 
equivalent (MET) that the veteran is 
capable of, and comment on whether there 
is associated dyspnea, fatigue, angina, 
dizziness or syncope.  A complete 
rationale for any opinion expressed must 
be provided.  

5.  The RO should arrange for a VA 
psychiatric examination to determine the 
nature and likely etiology of the claimed 
psychiatric disorder.  All indicated 
testing in this regard should be 
accomplished and all findings should be 
reported in detail.  The complete claims 
folder, including a copy of this remand 
order, should be reviewed by the 
examiner.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran has any 
current innocently acquired psychiatric 
disability which was caused or aggravated 
by his service-connected heart disease.  
A complete rationale for any opinion 
expressed must be provided.  

6.  After undertaking all development 
requested hereinabove, the RO should 
review the veterans claims, to include 
consideration of both old and new rating 
criteria for cardiovascular disorders.  
If any benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
